FILED
                              NOT FOR PUBLICATION                           JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ZHANETA NEDIALKOVA IVANOVA;                      No. 08-72051
et al.,
                                                 Agency Nos.      A098-534-269
               Petitioners,                                       A098-534-270
                                                                  A098-534-271
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Zhaneta Nedialkova Ivanova and her family, natives and citizens of

Bulgaria, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence, Kin v. Holder, 595 F.3d 1050, 1054

(9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because the discrepancies between petitioners’ testimony, a medical document, and

a witness’ testimony regarding Aleksandar Petkov Ivanov’s fractured pelvis go to

the heart of petitioners’ claim, see id. at 1058, and petitioners’ explanation does not

compel a contrary conclusion, see Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th

Cir. 2007). Accordingly, in the absence of credible testimony, petitioners’ asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Further, because petitioners’ CAT claim is based on the same statements

found to be not credible, and petitioners do not point to any other evidence that

shows it is more likely than not that they will be tortured if returned to Bulgaria,

their CAT claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-72051